DETAILED ACTION
This final rejection is responsive to amendments and remarks filed 07 April 2021.
Claims 1 and 5 are amended. Claims 3 and 7 remain cancelled. No claims have been added or withdrawn. Therefore, claims 1-2, 4-6, and 8 are presently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejection to claims 1-2, 4-6, and 8 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
The Applicant presents citations from primary reference Feingold in comparison with features from the present invention (Remarks, pp. 5-7). However, the Applicant does not point out specifically how the cited portions of Feingold differ from the features recited from the present invention. It appears to the Examiner that the citations from Feingold presented in the Remarks are directed to the same features recited from the present invention. The rejection below elaborates on how the current prior art teaches the amended limitations (i.e., “generating a multi-dimensional risk profiling data structure for enabling a user to examine and evaluate the risks faced by an organization from multiple sources and at multiple levels of the organization”) explicitly.
Further, the Applicant argues that “Feingold does not disclose ‘recursively identifying and assigning child dimensions to each of Nth level cubes to form a multi-level hierarchical structure,’ as disclosed in claim 2” (Remarks, p. 9).
The Examiner respectfully disagrees. The Applicant does not point out specifically how the cited portion of Feingold does not disclose the recited limitations in claim 2. The cited portion of Feingold used to teach this limitation in the Office Action at pages 9-10 discloses that .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feingold (US 2010/0235300) (“Feingold”) in view of Dittenbach et al. (“The Growing Hierarchical Self-Organizing Map,” July 2000, Proceedings of the International Joint Conference on Neural Networks, 5 pages) (“Dittenbach”) and Kiviluoto (“Predicting bankruptcies with the self-organizing map,” 1998, Neurocomputing 21, pp. 191-201) (“Kiviluoto”).
Regarding claim 1, Feingold teaches a processor-implemented method for generating a multi-dimensional risk profiling data structure for enabling a user to examine and evaluate the risks faced by an organization from multiple sources and at multiple levels of the organization (Feingold, P[0012], “The nature of a multi-dimensional cube is such that that reports may easily be generated that satisfy the needs of a particular user. For example, upper management may require reports that convey executive-level information, e.g., whether a portfolio satisfies federal regulations for capital requirements. Alternatively, reports from the cube may be ‘drilled down’ or presented at a trading-desk level, such that a trader will know exactly the predicted short-term risk associated with a portfolio being traded.” Feingold, P[0050], “According to a further embodiment of the present invention, a programmable computer for use in performing risk analyses is provided. The programmable computer includes at least one memory including at least one region for storing computer-executable program code, and a processor for executing the program code stored in the memory.” Feingold, P[0077], “because the data in the raw position feeds 215 originates from a variety of different sources, the data must be converted into a common format before the position data in the positions database 210 can be updated. ” Feingold, P[0080], “This database 260 is a physical storage unit for a compressed, virtual multi-dimensional cube, typically stored in the form of an interrelated set of tables.”), comprising:
identifying one or more parent dimensions along which a plurality of risks being profiled is aggregated (Feingold; PP[0183-0184], FIG. 15, and Table 1; “The following example shows how the inventive data analysis method for analyzing risk positions, as described above, is applied to the portfolio of positions listed in Table 1. The positions in Table 1 are organized as a 2D multi-layered cube with the dimensions Legal Entity and Currency, as schematically shown in FIG. 15.”);
assigning the one or more parent dimensions to a top level cube structure (Feingold, P[0184], “The positions in Table 1 are organized as a 2D multi-layered cube [a top level cube structure] with the dimensions Legal Entity and Currency, as schematically shown in FIG. 15.”);
identifying a set of child dimensions and risk drivers specific to each of the plurality of risks (Feingold, P[0184] and Tables 10-15, “The inner cubes are 1D cubes with the dimension Issuer and two measures: MTM and Exposure.”); and
assigning the set of child dimensions and risk drivers to each of a plurality of second level cubes (Feingold, P[0184] and Tables 10-15, “The inner cubes are 1D cubes with the dimension Issuer and two measures: MTM and Exposure. As discussed above, MTM is aggregated by algebraic summation, and Exposure is aggregated by netting for each Issuer separately and then grossing between all Issuers. With this arrangement, cells with inner cubes C1 through C6 [a plurality of second level cubes] in FIG. 15 hold information as shown in Tables 10 through 15, respectively.”)
….
Feingold does not disclose the method, comprising:
…
 wherein the risk profiling data structure is generated using a neural network, by:
creating a neural network computational model for data collected for risk profiling;
training the neural network computational model using the data collected for risk profiling; and
validating the neural network computation model for generating a risk profiling data structure.
However, Dittenbach teaches the method, comprising:
wherein the [hierarchical] data structure is generated using a neural network (Dittenbach, pp. 3-4, Section 3 and FIG. 3, “the GH-SOM produces a rather intuitively interpretable mapping. The first layer map consists of 5 x 5 units and shows already detailed clusters of countries. For example, a cluster with predominantly Latin American countries is located in the upper left corner, African countries are collected in the lower left part of the map. Additional clusters are built by European countries, which are further decomposed into small countries and countries belonging to the communist hemisphere. The first layer of the GH-SOM is shown in Fig. 3.” Dittenbach, p. 4, Figure 4 shows some layer 2 maps of the GH-SOM, which breaks down clusters from layer 1.), by:
creating a neural network computational model for data collected for [an application] (Dittenbach, pp. 1-2, Section 2, “The key idea of the growing hierarchical self-organizing map (GH-SOM) is to use a hierarchical structure of multiple layers where each layer consists of a number of independent self-organizing maps (SOMs). One SOM is used at the first layer of the hierarchy. For every unit in this map a SOM might be added to the next layer of the hierarchy. This principle is repeated with the third and any further layers of the GHSOM. … we are rather interested in building small maps where each unit represents a number of input data which are further expanded in separate maps further down the hierarchy.”); [and]
training the neural network computational model using the data collected for [an application] (Dittenbach, p. 2, Section 2, “Just to summarize the training algorithm, an input pattern is selected randomly and presented to the neural network. Each unit determines its activation according to the distance between its weight vector and the input vector. The unit showing the smallest distance, i.e. the winner, as well as a number of units in the vicinity of the winner are adapted. Adaptation is performed as a gradual reduction of the difference between the vector's components. After the adaptation, the winner will be more similar to the input pattern.”) 
….
While Dittenbach is not explicitly directed to risk profiling, Feingold teaches the application of risk profiling. 
Feingold and Dittenbach are both directed to creating hierarchical data structures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hierarchical data structure disclosed in Feingold to be generated by a neural network, as disclosed in Dittenbach, to yield predictable results of using a neural network to generate a hierarchical structure, which can be represented as a cube of one or more dimensions. One would be motivated to do so, since “this model is especially well suited for applications which require hierarchical clustering of the input data.” (Dittenbach, p. 5, Section 5).
Neither Feingold nor Dittenbach explicitly disclose the method, comprising:
…
validating the neural network computation model for generating a [hierarchical] data structure.
However, Kiviluoto teaches the method, comprising:
validating the neural network computation model for generating a [hierarchical] data structure (Kiviluoto, p. 193, Section 2.2, “The parameters needed for each classifier [including self-organizing map] are determined using five-fold cross validation, in which the sample is first divided into five different sets. The sets are otherwise random, but all the financial statements from any particular company are required to belong to the same set. Then, the model is trained using four of these sets, and its performance is evaluated on the fifth. This is repeated five times so that each set in turn is used as the validation set. The performance for the given parameters is finally obtained as the average performance on the validation sets.”).
Feingold and Dittenbach teach creating and training a self-organizing map neural network computational model but fail to disclose validating the self-organizing map neural network computational model. However, Kiviluoto is also directed toward creating and training a self-organizing map neural network computational model and teaches validating the self-organizing map neural network computational model. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Feingold and Dittenbach to include a validation step for the neural network computational model, as disclosed in Kiviluoto, to yield predictable results of validating a neural network computational model, which is a common and known step in creating a neural network model.

Regarding claim 2, Feingold in view of Basch and Kiviluoto teaches the processor-implemented method of claim 1.
Feingold further teaches the method, further comprising recursively identifying and assigning an Nth set of dimensions and risk drivers to each of the second level cubes (Feingold, P[0136], “According to a preferred embodiment of the present invention, the multi-dimensional risk representation utilizes multi-dimensional data is represented as a multi-layered multi-dimensional cube (referred to herein as an ‘outer’ cube), which consists of dimensions and cells. Each cell includes a set of coordinates and an inner multi-dimensional cube (referred to herein as an ‘inner’ cube). Dimensions of the inner cube include all dimensions required for performing aggregations. Dimensions of the outer cube include only dimensions needed for context (or reporting). The dimensions of the outer cube need not be the same as the dimensions of the inner cube. Each cell of the inner cube contains another cube (sub-inner multi-dimensional cube) and/or a set of scalar and vector measures. That is, the term ‘multi-layered’ derives from the cube within a cube within a cube, etc., structure. The outer cube may have one or more inner-cube layers.”).

Regarding claim 4, Feingold in view of Basch and Kiviluoto teaches the processor-implemented method of claim 1.
Feingold further teaches the method, wherein the one or more parent dimensions are at least one of geography and organization (Feingold; P[0184], FIG. 15, and Table 1; “The positions in Table 1 are organized as a 2D multi layered cube with the dimensions Legal Entity [organization] and Currency [suggests geography, since currency is a system of money in common use, especially for people in a nation], as schematically shown in FIG. 15.”).

Regarding claims 5-6 and 8, claims 5-6 and 8 are directed to a system comprising a tangible, non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform the method recited in claims 1-2 and 4, respectively. Therefore the rejections made to claims 1-2 and 4 are applied to claims 5-6 and 8.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on Monday thru Friday, 10:00AM-6:00PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124